                          Case 5:18-cv-07677-NC Document 209 Filed 10/02/20 Page 1 of 6




                    1   PAUL B. MELLO – 179755                        JEFFREY L. BORNSTEIN – 099358
                        SAMANTHA D. WOLFF – 240280                    ERNEST GALVAN – 196065
                    2   HANSON BRIDGETT LLP                           KARA J. JANSSEN – 274762
                        425 Market Street, 26th Floor                 REKHA ARULANANTHAM - 317995
                    3   San Francisco, California 94105               ROSEN BIEN
                        Telephone:    (415) 777-3200                  GALVAN & GRUNFELD LLP
                    4   Facsimile:    (415) 541-9366                  101 Mission Street, Sixth Floor
                        Email:        pmello@hansonbridgett.com       San Francisco, California 94105-1738
                    5                 swolff@hansonbridgett.com       Telephone:    (415) 433-6830
                                                                      Facsimile:    (415) 433-7104
                    6   GREGORY B. THOMAS – 239870                    Email:        jbornstein@rbgg.com
                        TEMITAYO O. PETERS – 309913                                 egalvan@rbgg.com
                    7   BURKE, WILLIAMS & SORENSEN, LLP                             kjanssen@rbgg.com
                        1901 Harrison Street, Suite 900                             rarulanantham@rbgg.com
                    8   Oakland, California 94612-3501
                        Telephone:    (510) 273-8780                  Attorneys for Plaintiffs
                    9   Facsimile:    (510) 839-9104
                        Email         gthomas@bwslaw.com
                  10                  tpeters@bwslaw.com

                  11    Attorneys for Defendants

                  12                               UNITED STATES DISTRICT COURT
                  13              NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
                  14
                  15 ASHOK BABU, ROBERT BELL,                     Case No. 5:18-CV-07677
                     IBRAHIM KEEGAN-HORNESBY,
                  16 DEMAREA JOHNSON, BRANDON                     CLASS ACTION
                     JONES, STEPHANIE NAVARRO,
                  17 ROBERTO SERRANO, and                         STIPULATION AND ORDER TO
                     ALEXANDER WASHINGTON on behalf               CONTINUE TRIAL DATE AND
                  18 of themselves and all others similarly       ASSOCIATED DEADLINES
                     situated,
                  19                                              Judge: Hon. Nathanael Cousins
                                   Plaintiffs,
                  20                                              Trial Date: January 25, 2021
                            v.
                  21
                     COUNTY OF ALAMEDA; GREGORY J.
                  22 AHERN in his official capacity as Sheriff
                     of the Alameda County Sheriff’s Office;
                  23 KARYN TRIBBLE in her official capacity
                     as Director of the Alameda County
                  24 Behavioral Health Care Services Agency;
                     and DOES 1 to 20, inclusive,,
                  25
                                   Defendants.
                  26
                  27
                  28

                                                                                        Case No. 5:18-CV-07677
16919322.1[3614663.5]         STIPULATION AND ORDER TO CONTINUE TRIAL DATE AND ASSOCIATED DEADLINES
                           Case 5:18-cv-07677-NC Document 209 Filed 10/02/20 Page 2 of 6




                    1          On April 24, 2020, the parties stipulated to continue the trial date of September 21, 2020 to

                    2 January 25, 2021. Dkt No. 110. This Court approved the parties’ proposed order on April 24,
                    3 2020, and continued the trial to January 25, 2021 (Dkt. No. 114), as well as set the following
                    4 deadlines:
                    5                Dispositive Motions Filed: September 4, 2020

                    6                Non-Expert Discovery: August 7, 2020

                    7                Expert Witnesses:

                    8                 Initial disclosure of expert testimony and reports under Federal Rule of Civil
                                      Procedure 26(a)(2): August 21, 2020
                    9
                                      All discovery of expert witnesses under Federal Rule of Civil Procedure 26(b)(4):
                  10                  October 9, 2020

                  11           On July 23, 2020, the Court extended the pre-trial deadlines to accord with the January 25,

                  12 2020 trial date as follows:
                  13                 Motions in limine: the parties must file their motions in limine by December 16,
                                      2020, with responses due by December 23, 2020, in accordance with this Court’s
                  14                  Pretrial Preparation Order.
                  15                 Joint trial readiness binder: the documents and binder are due by December 16,
                                      2020 at 12:00 p.m. at the San Jose Courthouse in accordance with this Court’s
                  16                  Pretrial Preparation Order.
                  17                 Exhibits: exhibits must be provided to the Court by December 16, 2020 at
                  18                  12:00 p.m. at the San Jose Courthouse in accordance with this Court’s Pretrial
                                      Preparation Order.
                  19
                                     Scheduling of jury selection: all parties must notify the Court whether they wish to
                  20                  proceed with a jury or bench trial by December 16, 2020. If the parties decide to
                                      proceed with a jury trial, the jury will be selected January 25, 2021.
                  21
                                     Jury Instructions: If applicable, the parties must submit jointly to the Court via
                  22                  email in Word format to ncpo@cand.uscourts.gov a set of jury instructions by
                                      December 16, 2020.
                  23
                                     Summary of case statement: By December 16, 2020, the parties must jointly submit
                  24                  an agreed-upon summary of the case, not to exceed one page.
                  25                 Trial transcripts: if a trial transcript is desired, it must be ordered by December 16,
                                      2020.
                  26
                  27                 Electronic Equipment: if a party wishes to use electronic equipment or other large
                                      items, the party must file a request and proposed order with the Court by
                  28                  December 16, 2020.

                                                                 1                       Case No. 5:18-CV-07677
16919322.1[3614663.5]          STIPULATION AND ORDER TO CONTINUE TRIAL DATE AND ASSOCIATED DEADLINES
                           Case 5:18-cv-07677-NC Document 209 Filed 10/02/20 Page 3 of 6




                    1          Additionally, pursuant to paragraph 3 of General Order 56, discovery in this matter is

                    2 currently stayed. While the parties continue to engage in productive settlement negotiations,
                    3 neither party will be able to comply with the current or extended pre-trial deadlines unless the stay
                    4 set by General Order 56 is lifted. As such, the parties have agreed to lift the stay of discovery as
                    5 of January 8, 2021. Defendants agree to work with Plaintiffs and provide them with documents
                    6 necessary for settlement negotiations prior to the lifting of the General Order 56 stay of discovery.
                    7 The parties further agree that to the extent such documents, including policies, procedures, and
                    8 named Plaintiff or class member files, would be otherwise admissible they shall not become
                    9 inadmissible or protected from disclosure solely because they are introduced or used in the
                  10 ongoing settlement negotiations. Should the parties ultimately need to litigate any aspect of this
                  11 case either party may use such documents in that litigation, subject to the rules of the Court and
                  12 the Federal Rules of Evidence.
                  13           IT IS HEREBY STIPULATED, subject to this Court’s confirming order, that the trial date

                  14 shall be continued to August 30, 2021 with a Pretrial Conference on August 18, 2021 and the
                  15 remaining deadlines set as follows:
                  16           1.     GENERAL ORDER 56’S STAY OF DISCOVERY LIFTED: January 8, 2021

                  17           2.     CLOSURE OF NON-EXPERT DISCOVERY AND MOTIONS TO COMPEL
                                      FILED: April 2, 2021
                  18
                               3.     DISCLOSURE OF EXPERT TESTIMONY AND REPORTS UNDER FRCP
                  19                  26(a)(2): April 30, 2021

                  20           4.     COMPLETION OF EXPERT DISCOVERY UNDER FRCP 26(b)(4): June 4,
                                      2021
                  21
                               5.     DISPOSITIVE MOTIONS FILED: June 18, 2021
                  22
                               6.     MOTIONS IN LIMINE: the parties must file their motions in limine by August 4,
                  23                  2021, with responses due by August 11, 2021, in accordance with this Court’s
                                      Pretrial Preparation Order.
                  24
                               7.     JOINT TRIAL READINESS BINDER: the documents and binder are due by
                  25                  August 4, 2021 at 12:00 p.m. at the San Jose Courthouse in accordance with this
                                      Court’s Pretrial Preparation Order.
                  26
                               8.     EXHIBITS: exhibits must be provided to the Court by August 4, 2021 at 12:00
                  27                  p.m. at the San Jose Courthouse in accordance with this Court’s Pretrial
                                      Preparation Order.
                  28

                                                                          2                             Case No. 5:18-CV-07677
16919322.1[3614663.5]                          STIPULATION AND ORDER TO CONTINUE TRIAL DATE
                           Case 5:18-cv-07677-NC Document 209 Filed 10/02/20 Page 4 of 6




                    1         9.    SCHEDULING OF JURY SELECTIONS: all parties must notify the Court
                                    whether they wish to proceed with a jury or bench trial by August 4, 2021. If the
                    2               parties decide to proceed with a jury trial, the jury will be selected August 30,
                                    2021.
                    3
                              10.   JURY INSTRUCTIONS: If applicable, the parties must submit jointly to the Court
                    4               via email in Word format to ncpo@cand.uscourts.gov a set of jury instructions by
                                    August 4, 2021.
                    5
                              11.   SUMMARY OF CASE STATEMENT: By August 4, 2021, the parties must
                    6               jointly submit an agreed-upon summary of the case, not to exceed one page.

                    7         12.   TRIAL TRANSCRIPT: if a trial transcript is desired, it must be ordered by
                                    August 4, 2021.
                    8
                              13.   ELECTRONIC EQUIPMENT: if a party wishes to use electronic equipment or
                    9               other large items, the party must file a request and proposed order with the Court
                                    by August 4, 2021.
                  10
                              IT IS SO STIPULATED.
                  11
                        DATED: October 2, 2020                 Respectfully submitted,
                  12
                                                               ROSEN BIEN GALVAN & GRUNFELD LLP
                  13
                                                               By: /s/ Kara Janssen
                  14
                                                                   Kara Janssen
                  15
                                                               Attorneys for Plaintiffs
                  16
                  17 DATED: October 2, 2020                    BURKE, WILLAMS & SORENSEN LLP
                  18
                                                               By: /s/ Gregory Thomas
                  19                                               Gregory B. Thomas
                                                                   Temitayo O. Peters
                  20
                  21 DATED: October 2, 2020                    HANSON BRIDGETT LLP

                  22                                           By: /s/ Samantha Wolff
                                                                   Paul B. Mello
                  23                                               Samantha D. Wolff
                  24
                                                               Attorneys for Defendants
                  25
                  26
                  27
                  28

                                                                       3                             Case No. 5:18-CV-07677
16919322.1[3614663.5]                       STIPULATION AND ORDER TO CONTINUE TRIAL DATE
                             Case 5:18-cv-07677-NC Document 209 Filed 10/02/20 Page 5 of 6




                    1                                             ORDER

                    2          IT IS HEREBY ORDERED that the trial date shall be continued to August 30, 2021 with

                    3 a Pretrial Conference on August 18, 2021 and the remaining deadlines set as follows:
                    4          1.    GENERAL ORDER 56’S STAY OF DISCOVERY LIFTED: January 8, 2021

                    5          2.    CLOSURE OF NON-EXPERT DISCOVERY AND MOTIONS TO COMPEL
                                     FILED: April 2, 2021
                    6
                               3.    DISCLOSURE OF EXPERT TESTIMONY AND REPORTS UNDER FRCP
                    7                26(a)(2): April 30, 2021

                    8          4.    COMPLETION OF EXPERT DISCOVERY UNDER FRCP 26(b)(4): June 4,
                                     2021
                    9
                               5.    DISPOSITIVE MOTIONS FILED: June 18, 2021
                  10
                               6.    MOTIONS IN LIMINE: the parties must file their motions in limine by August 4,
                  11                 2021, with responses due by August 11, 2021, in accordance with this Court’s
                                     Pretrial Preparation Order.
                  12
                               7.    JOINT TRIAL READINESS BINDER: the documents and binder are due by
                  13                 August 4, 2021 at 12:00 p.m. at the San Jose Courthouse in accordance with this
                                     Court’s Pretrial Preparation Order.
                  14
                               8.    EXHIBITS: exhibits must be provided to the Court by August 4, 2021 at 12:00
                  15                 p.m. at the San Jose Courthouse in accordance with this Court’s Pretrial
                                     Preparation Order.
                  16
                               9.    SCHEDULING OF JURY SELECTIONS: all parties must notify the Court
                  17                 whether they wish to proceed with a jury or bench trial by August 4, 2021. If the
                                     parties decide to proceed with a jury trial, the jury will be selected August 30,
                  18                 2021.

                  19           10.   JURY INSTRUCTIONS: If applicable, the parties must submit jointly to the Court
                                     via email in Word format to ncpo@cand.uscourts.gov a set of jury instructions by
                  20                 August 4, 2021.

                  21           11.   SUMMARY OF CASE STATEMENT: By August 4, 2021, the parties must
                                     jointly submit an agreed-upon summary of the case, not to exceed one page.
                  22
                               12.   TRIAL TRANSCRIPT: if a trial transcript is desired, it must be ordered by
                  23                 August 4, 2021.

                  24 / / /
                  25 / / /
                  26 / / /
                  27 / / /
                  28 / / /

                                                                       4                            Case No. 5:18-CV-07677
16919322.1[3614663.5]                         STIPULATION AND ORDER TO CONTINUE TRIAL DATE
                         Case 5:18-cv-07677-NC Document 209 Filed 10/02/20 Page 6 of 6




                    1       13.   ELECTRONIC EQUIPMENT: if a party wishes to use electronic equipment or
                                  other large items, the party must file a request and proposed order with the Court
                    2             by August 4, 2021.

                    3 IT IS SO ORDERED.                                             ISTRIC
                                                                               TES D      TC
                    4                                                        TA




                                                                                                       O
                                                                         S




                                                                                                        U
                                                                       ED
                               October 2, 2020
                    5 DATED: ____________________




                                                                                                         RT
                                                                   UNIT
                                                                                          ED
                                                                 Honorable Nathanael M.TCousins
                    6                                                           GRAN Judge
                                                                 United States Magistrate




                                                                                                                R NIA
                    7
                                                                                                            s
                                                                                                M. Cousin




                                                                   NO
                    8                                                                 thanael
                                                                             Judge Na




                                                                                                                FO
                                                                     RT
                    9




                                                                                                            LI
                                                                            ER



                                                                         H




                                                                                                       A
                  10                                                             N                       C
                                                                                     D IS T IC T    OF
                                                                                           R
                  11
                  12
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28

                                                                     5                                Case No. 5:18-CV-07677
16919322.1[3614663.5]                     STIPULATION AND ORDER TO CONTINUE TRIAL DATE
